Citation Nr: 0913391	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-39 371	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1970.  The appellant is his surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In January 2009, the appellant submitted additional evidence 
to the Board, and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, 
including the inland waters, of Vietnam during the Vietnam 
era and exposure to Agent Orange is not shown. 

2. According to the death certificate, the Veteran died in 
November 2002, at the age of 55; the immediate cause of death 
was lung cancer. 

3. The fatal lung cancer was not affirmatively shown to have 
had onset during service; fatal lung cancer as a chronic 
disease was not manifested to a compensable degree within one 
year from the date of separation from service; fatal lung 
cancer, first diagnosed after service beyond the one-year 
presumptive period for cancer as a chronic disease, is 
unrelated to an injury, disease, or event of service origin. 

4. At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.


CONCLUSIONS OF LAW

1. Lung cancer was not incurred in or aggravated by service; 
lung cancer as a chronic disease may not be presumed to have 
been incurred during service; and the presumption of exposure 
to Agent Orange and the presumption of service connection for 
lung cancer due to exposure to Agent Orange do not apply.  
38 U.S.C.A. § 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.312 (2008).  

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre-adjudication VCAA notice by 
a letter, dated in August 2003.  The appellant was notified 
of the evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
veteran died of a service-connected injury or disease.

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.    



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim); and of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (an explanation of the 
evidence and information required to substantiate the claim 
for a condition not yet service connected). 

To the extent that notice of the provisions for the effective 
date and for the degree of disability assignable was not 
provided, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to the content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment and personnel records.  Also in the record are deck 
logs and command histories for the ships on which the Veteran 
served. 

In a disability compensation claim, the Secretary of Veterans 
Affairs must obtain a VA medical opinion when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases 


manifesting during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2008). 

As for element (1), there is competent evidence that the 
Veteran died of lung cancer.  As for element (2), the Board 
finds that the evidence does not establish an in-service 
event, that is, exposure to Agent Orange, as argued by the 
Appellant.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upholding VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from a presumption of service connection for 
certain diseases, including lung cancer, based on exposure to 
Agent Orange).  As element 2 is not satisfied, VA is not 
required to obtain a medical opinion. 

As the appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles for Establishing Service Connection for the 
Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cancer if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Factual Background

The Veteran's service personnel records show that he served 
as a store keeper aboard the USS Catskill (MCS-1) from 
September 27, 1967, to March 25, 1969; he served on the USS 
Constant (MSO-427) from March 28, 1969, to February 27, 1970; 
and he served on the USS Illusive (MSO-448) from February 27, 
1970, to May 22, 1970, when he was discharged from active 
duty.  The Veteran was awarded the National Defense Service 
Medal.  

The service treatment records contain no complaint, finding, 
history, diagnosis, or treatment of a lung abnormality. 

After service, private medical records show that the Veteran 
was diagnosed with lung cancer in May 2002.  In August 2002, 
history included smoking and service in Vietnam.  It was 
noted that the potential of exposure to Agent Orange could be 
a factor contributing to lung cancer in addition to smoking.  

In statements in September 2002 and in October 2002, the 
Veteran stated that while assigned to the USS Catskill in the 
Spring of 1969 he was temporarily stationed on a river 
minesweeper in the Mekong River. 

According to the death certificate, the Veteran died in 
November 2002, at the age of 55.  The cause of death was 
listed as lung cancer.  No other condition was listed as 
contributing to death.  

At the time of his death, the Veteran did not have an 
adjudicated service-connected disability. 

In January 2003, the National Personnel Records Center 
reported that there was no evidence in the Veteran's file 
that he served in Vietnam.  

The deck logs and command history of the USS Constant show 
that the USS Constant was off the coast of Vietnam in 
February 1969 and on the 18th and 28th of February the ship 
anchored in Qui Nhon Bay.  The USS Constant was off shore in 
the Republic of Vietnam on Operation Market Time in January 
1969, from February 6, 1969 to March 5, 1969, and in December 
1970.  A command history for the Year 1969 shows that in May 
and June 1969 the USS Catskill was in Cua Viet, Danang, Vung 
Tau, and Cam Ranh Bay, Vietnam.  

In statements in January 2005 and in November 2005, the 
appellant stated that the USS Catskill was in ports in 
Vietnam in May 1969 and in June 1969.  

In November 2008, the appellant testified that the Veteran 
volunteered for mining missions in Vietnam waters because he 
had training as a diver and his ship was in Vietnamese ports, 
exposing him to Agent Orange.

In support of her claim, the appellant submitted copies of e-
mail correspondence from crew members who served on USS 
Catskill.  One crew member stated that the only time anyone 
left the ship while in the waters of Vietnam was on mine 
sweeping missions along the coast and in the rivers of 
Vietnam. 

Analysis

The appellant contends that the Veteran developed lung cancer 
due to exposure to Agent Orange in Vietnam.  She asserts that 
the Veteran served aboard ships off the coast and in the 
waters of Vietnam, and that the Veteran went ashore on 
several occasions and participated in mine sweeping 
operations along the coast and in the rivers of Vietnam.  

On the basis of the service treatment records, lung cancer 
was not affirmatively shown to have had onset during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

And as there is no competent evidence either contemporaneous 
with or after service that lung cancer was noted, that is, 
observed during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, the record shows that lung cancer was first 
diagnosed in May 2002, which is well beyond the one-year 
presumptive period following service in 1970 for lung cancer 
as a chronic disease under 38 U.S.C.A. § 1112, 38 C.F.R. 
§§ 3.307, 3.309.  Excluding the argument about exposure to 
Agent Orange, which is addressed separately below, there is 
no competent evidence that lung cancer, first diagnosed after 
service, is otherwise related to an injury, disease, or event 
of service origin under 38 C.F.R. § 3.304(d).

As for exposure to Agent Orange, a veteran who, during 
service, served in the Republic of Vietnam during the Vietnam 
era, beginning in January 1962 and ending in May 1975, shall 
be presumed to have been exposed during such service to 
certain herbicide agents, including a herbicide commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to Agent Orange, respiratory 
cancers, including cancer of the lung, will be presumed to 
have been incurred in service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran's service personnel records show that the Veteran 
was trained as a store keeper.  There is no record that he 
received training as a Navy driver, although he did apply for 
submarine school, but he was rejected because he did not meet 
the dental standards.  

The service personnel records do not include an award 
indicative of Vietnam service.  There is no record of 
debarkation in Vietnam.  The National Personnel Records 
Center indicated that there was no record to substantiate 
that the Veteran had service in the Republic of Vietnam. 

The service personnel records and the deck logs and command 
histories of the USS Catskill and the USS Constant show that 
the Veteran was a store keeper and he served on the USS 
Catskill from September 27, 1967, to March 25, 1969, and on 
the USS Constant from March 28, 1969, to February 27, 1970. 

In statements in September 2002 and in October 2002, the 
Veteran had stated that while assigned to the USS Catskill in 
the Spring of 1969 he was temporarily stationed on a river 
minesweeper in the Mekong River.  

As for the official records of when the ships were in the 
waters of Vietnam, the deck logs and command histories show 
that in the Year 1969 the USS Catskill was in the waters of 
Vietnam, including several ports, in May and in June 1969.  
By that time the Veteran had already been transferred to the 
USS Constant (he joined the USS Constant on March 28, 1969).  
For this reason, the Board finds that the Veteran was not on 
the USS Catskill, when the ship was in the waters of Vietnam, 
including several ports in Vietnam.  

As for the USS Constant during the Year 1969, the USS 
Constant was off the coast of Vietnam in February 1969 and on 
the 18th and 28th of February the ship anchored in Qui Nhon 
Bay.  The USS Constant was off shore in the Republic of 
Vietnam on Operation Market Time in January 1969, from 
February 6, 1969 to March 5, 1969, and in December 1970.  As 
the Veteran did not join the USS Constant until March 28, 
1969, the Veteran was not on the USS Constant, when the ship 
was in the waters of Vietnam in 1969.  As for the presence of 
the USS Constant in Vietnamese waters in December 1970, the 
Veteran was transferred to the USS Illusive on February 27, 
1970.  

For this reason, the Board finds that the Veteran was not on 
the USS Constant, when the ship was in the waters of Vietnam.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence on 
the landmass or inland waters of Vietnam in order to benefit 
from the regulation's presumption). 

As there is no evidence that the Veteran was within the land 
borders, including the inland waters, of Vietnam, while 
serving aboard either the USS Catskill or USS Constant, the 
presumption of exposure to Agent Orange does not apply.  As 
the presumption of exposure to Agent Orange does not apply, 
the presumption of service connection for lung cancer based 
on exposure to Agent Orange under 38 U.S.C.A. § 1116 also 
does not apply. 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation, that is, tracing causation to actual 
exposure to Agent Orange without the benefit of the 
presumption of exposure.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994). 

As for the notation in August 2002 that the potential of 
exposure to Agent Orange could be a factor contributing to 
lung cancer, neither actual exposure to Agent Orange under 
Combee, nor presumed exposure to Agent Orange has been 
established.  For this reason, the Board finds that the 
potential of exposure to Agent Orange does not meet the 
standard of tracing causation to actual exposure to Agent 
Orange without the benefit of the presumption of exposure to 
Agent Orange and the presumption of service connection for 
lung cancer under 38 U.S.C.A. § 1116. 

To the extent appellant relates the Veteran's lung cancer to 
exposure to Agent Orange, lung cancer is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between lung 
cancer and an event, injury, or disease in service, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 




As a lay person, the appellant is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For this 
reason, the Board rejects the appellant's statements and 
testimony as competent evidence to substantiate the claim 
that lung cancer was due to exposure to Agent Orange.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For reasons articulated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


